t c memo united_states tax_court george w earnshaw petitioner v commissioner of internal revenue respondent docket no filed date george w earnshaw pro_se charles m berlau for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal income taxes for the issue for decision is whether petitioner must recognize discharge_of_indebtedness income as a result of settlement of his mastercard account with mbna america bank mbna unless otherwise indicated all section references are to the internal revenue - - code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in shawnee mission kansas at the time that he filed the petition in this case petitioner is a lawyer admitted to practice in kansas petitioner filed his income_tax return for using the cash_receipts_and_disbursements_method of accounting prior to date petitioner had two credit card accounts with mbna a mastercard account and a visa account on date the balance due on petitioner’s visa account was transferred to his mastercard account on or about date petitioner sent to mbna a check for dollar_figure a copy of his date statement with a handwritten notation and a separate handwritten note in the handwritten notation on the statement and in the handwritten note petitioner stated my current balance is dollar_figure petitioner reguested verification or correction of the balance on date petitioner obtained a cash advance of dollar_figure against his mastercard account the sum advanced and a dollar_figure cash advance fee were posted to petitioner’s account on date from date through date petitioner made the following payments on his account posting date payment amount dollar_figure total dollar_figure beginning with the date statement a total of dollar_figure in finance_charges was posted to petitioner’s mastercard account late fees were also posted to petitioner’s mastercard account from july to date and in october november and date petitioner objected to some of the late fees on the ground that timely payments were made in or before date petitioner began contesting the late fees and finance_charges posted to his account beginning in date petitioner ceased making payments advising mbna that he might resume payments when a dispute over the late fees was resolved in a letter dated date mbna offered to settle petitioner’s account for a payment of dollar_figure by date on date petitioner sent a check to mbna in the amount of dollar_figure at the time of the settlement of petitioner’s account mbna’s records reflected a balance of dollar_figure mbna sent to - - petitioner and to the internal_revenue_service a form 1099-c cancellation of debt reporting discharge_of_indebtedness income in the amount of dollar_figure on date petitioner sent the form 1099-c back to mbna with a cover letter in which he stated among other things the debt was never a forgiveness of anything but as you know a compromise of many issues of a vague doubtful and disputed claim x kk i stopped my payments to you after many accusations on both sides and after a period of time i was offered a complete settlement of the account for dollar_figure after considerable negotiations a settlement was effected of dollar_figure sic this was to save us both a law suit and legal expense as well as an equitable conclusion of your improper handling of my account petitioner attached to his tax_return a statement as follows no amounts pursuant to the attached have been included in individual income the cancellation should be characterized as a compromise of a doubtful and disputed claim no deductions were taken for these expenditures respondent determined that petitioner received cancellation_of_indebtedness_income in in the amount of dollar_figure respondent also determined that petitioner had unreported interest_income of dollar_figure and adjusted petitioner’s taxable social_security income petitioner did not in his petition or at trial dispute the interest or social_security income adjustments he is thus deemed to have conceded them - - opinion petitioner contends that he did not have cancellation_of_indebtedness_income from his settlement with mbna because the settlement reflected compromise of a disputed liability petitioner testified at trial that he disputed the finance_charges on his account because of changing interest rates charged by mbna respondent contends that petitioner acknowledged as of date a balance owing to mbna and that the amount of petitioner’s mastercard account was always liquidated sec_61 includes in the general definition of gross_income income_from_discharge_of_indebtedness respondent relies on the discussion of this provision in 167_f3d_1323 10th cir revg tcmemo_1996_543 in preslar the court_of_appeals for the tenth circuit to which our decision in this case is appealable examined the history of the discharge_of_indebtedness income rule and the contested liability exception to recognition of discharge_of_indebtedness income the debt in preslar was the balance owing on a dollar_figure million promissory note the note had been given to a bank by the taxpayers in connection with the purchase of a ranch that was to be developed by the taxpayers the bank permitted the taxpayers to repay the loan by assigning the installment_sales contracts of purchasers of the developed property to the bank at a discount when the payee-bank became -- - insolvent the federal deposit insurance corporation fdic was appointed as receiver the fdic refused to accept further assignments of sales contracts as repayment the taxpayers ceased making payments and filed an action against the fdic the action was settled after the fdic agreed to accept dollar_figure in full satisfaction of the indebtedness on which the then balance was dollar_figure the court_of_appeals held that the contested liability doctrine did not apply because the amount of the taxpayers’ debt was at all times liguidated the court stated in part in addition the preslars’ characterization of their dispute with the fdic as the culmination of their dispute over the ranch loan is not faithful to the evidence the dispute with the fdic focused only on the terms of repayment it did not touch upon the amount or validity of the preslars’ debt in sum the preslars’ underlying indebtedness remained liguidated at all times id pincite we agree with respondent that the rationale of preslar and similar cases applies to the balance of petitioner’s mastercard account as of the time in date that he made a dollar_figure payment and acknowledged the balance of dollar_figure before the payment petitioner has not disputed that he owed reimbursement to mbna for the dollar_figure cash advance in date and the dollar_figure cash advance fee and those amounts also appear to be liquidated we do not agree with respondent however that mastercard’s subsequent posting of various finance_charges and late payment fees to petitioner’s account creates a liquidated indebtedness we need not address all of the implications of the preslar opinion as to the scope of exceptions to the discharge_of_indebtedness income the question in this case is whether a debt existed as asserted by respondent in the amount of dollar_figure before the settlement between petitioner and mbna on the facts of this case we do not totally agree with either party petitioner argues that respondent’s failure to call any witnesses from mbna gives rise to a negative inference respondent was not required to call such witnesses and the records maintained by mbna were received in evidence as a result of the stipulation the mbna statements however standing alone do not establish a debt between petitioner and mbna beyond the amount that petitioner admitted in his handwritten notes on the date statement petitioner’s testimony about the ongoing dispute is not contradicted he explained his failure to have documents corroborating the dispute with mbna between date and date as attributable to his disposal of those records after the dispute was resolved the pattern of his payments however shows a 3-month gap between the july and date payments and almost months between the date payment and a payment in date the payments made for march through date were minimal in relation to the size of the account petitioner objected to certain late fees on the ground that timely payments were made between january and --- - date no late fees are reflected on his account the annual rate at which finance_charges were accrued dropped from date through date according to mbna’s records apparently some negotiations were going on during that time there is no indication that the settlement with mbna was based on petitioner’s inability to pay the amounts in dispute and he denies that he was insolvent at the time the record fully supports the inference that a dispute between petitioner and mbna existed and was carried on over many months we accept his testimony that he engaged in an ongoing dispute with mbna that ultimately induced mbna to compromise petitioner’s account for substantially less than the balance recorded in its statements to petitioner as of date petitioner’s undisputed balance was dollar_figure his account increased by uncontested charges of dollar_figure for a cash advance and dollar_figure for a cash advance fee he subsequently made nine payments totaling dollar_figure and a settlement payment of dollar_figure the net uncontested liquidated balance which we conclude should be the amount of petitioner’s cancellation_of_indebtedness_income is dollar_figure petitioner has made other arguments that have no merit in his trial memorandum he suggested that the amount of indebtedness canceled should be treated as damages respondent infers that petitioner is suggesting that the reduction in his --- - debt would be damages excludable from gross_income under sec_104 we agree with respondent that nothing in the record would support that claim petitioner asserts that respondent should have conceded this case at the conclusion of trial but that respondent’s counsel refused to do so allegedly based on a posttrial ex_parte_communication with the court at the conclusion of trial as reflected in the transcript the court directed respondent’s counsel to brief cases dealing with settled or compromised claims no off-the-record or ex_parte communications between the court and respondent’s counsel have occurred respondent’s brief discusses the evidence and case law supporting respondent’s position petitioner has not complied with the court’s order or rules concerning briefs petitioner has also complained that mbna presumably received a deduction for the amount reported on form 1099-c as income to petitioner mbna’s tax_liability is not before the court it is unnecessary in any event that a correlation exists between petitioner’s income as a cash_basis taxpayer and deductions of mbna presumably an accrual basis taxpayer other arguments and -- - assertions by petitioner are similarly irrelevant and lacking in merit decision will be entered under rule
